Citation Nr: 0715855	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including diverticulosis and Crohn's disease, 
including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

A chronic gastrointestinal disorder, including diverticulosis 
and Crohn's disease, was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event, including herbicide exposure during 
service.  


CONCLUSION OF LAW

A chronic gastrointestinal disorder, including diverticulosis 
and Crohn's disease, was neither incurred in nor aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 11116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in November 2001 and December 2003, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for a 
gastrointestinal disorder.  Review of the record shows that 
he has been diagnosed, in medical records from private 
facilities dated from 1998 to 2003, as having diverticulosis 
and Crohn's disease.  He has asserted that these disabilities 
were related to exposure to the defoliant Agent Orange during 
service.  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  The applicable diseases are 
listed in VA regulations.  38 C.F.R. § 3.309.  If the 
rebuttable presumptions of 38 C.F.R. § 3.307(d) (2001) are 
also not satisfied, then the veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 630-41 (May 20, 2003).

Under the rulings of the Secretary, VA may not establish 
service connection for the diseases for which the veteran is 
claiming service connection under the presumptive provisions 
applicable to herbicide exposure.  Aside from these 
presumptive provisions, service connection might be 
established by satisfactory proof of direct service 
connection. See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  Review of the service medical records shows an 
episode of stomach cramps, assessed as being due to 
gastroenteritis, during service.  This was the only 
significant episode of a digestive disorder during service.  
On examination for separation from service, the veteran's 
abdomen was normal, with the exception of an appendectomy 
scar.  There is no medical opinion of record that the 
veteran's gastrointestinal disorders are directly related to 
service.  While the veteran's private physician indicates 
that it is possible that the veteran's Crohn's disease may be 
related to the veteran's service in the Far East, such an 
opinion is considered to be speculative in that it also 
implies that it is possible that the disease is not so 
related.  See e.g. Obert v. Brown, 5 Vet. App. 30 (1993) (a 
medical opinion expressed in terms of "may," also implies 
"may or may not" and is too speculative to establish a 
plausible claim.).  Under these circumstances, service 
connection must be denied.  


ORDER

Service connection for a gastrointestinal disorder, including 
diverticulosis and Crohn's disease, including as a result of 
herbicide exposure, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


